OPINION Frederick, J. This claim arises out of the death of Staff Sergeant Marvin W. Powell, Jr. The Claimant, Darla Powell, the decedent’s widow seeks compensation pursuant to the provisions of the Illinois National Guardsman’s Compensation-Act. 20 ILCS 1825/1 through 1825/5. The decedent, Marvin W. Powell, Jr., was a Staff Sergeant of Battery A, 1st Battalion, 202nd Air Defense Artillery, Illinois Army National Guard, Galesburg, Illinois. At the time of his death, he was participating in his unit’s Inactive Duty Training Assembly of April 9,1994, as ordered. At or about the time of his death, Sgt. Powell was participating in a two-mile run that was part of the Army Physical Fitness Test (APFT). At the conclusion of the run, Sgt. Powell collapsed and was taken to a local hospital where he was pronounced dead. An autopsy revealed that Sgt. Powell died of acute cardiac failure due to stenosis of the aortic valve. The coroner’s certificate of death lists acute cardiac failure as the cause of death. The Claimant, Darla Powell, the surviving spouse of the decedent, is the designated beneficiary of Staff Sergeant Marvin W. Powell, Jr. pursuant to the Act. In the many heart attack cases that come before the Court, the issue is whether the decedents life was lost as a result of injury received in the active performance of his duties as a National Guardsman and whether the injury arose from violence or other accidental cause. 20 ILCS 1825/2. The facts of this case are closely analogous to those of In re Application of Elizabeth Gasper (1965), 25 Ill. Ct. Cl. 186. In Gasper, supra, the widow of a major in the Illinois Air National Guard sought benefits as the result of her husbands death while performing duty in an “Inactive Duly Training” status. (Id. at 187.) The Court found that Mrs. Gasper was entitled to the compensation available under the Act because her husband was performing inactive duty training at the time of his death as ordered by his commanding officer and therefore died in the line of duty. Staff Sergeant Powell died while performing a physical task. The decedent died within one year of the injuries he sustained from an accidental cause, i.e., acute cardiac failure due to stenosis of the aortic valve. The decedents death was not a result of willful misconduct or intoxication of the decedent. The applicant submitted a claim within one year of the decedent’s death. The proof submitted in support of this claim satisfies the requirements of the Act that the decedent was acting in the line of duty at the time of his death and the claim is therefore compensable thereunder. Therefore, it is ordered that Claimant, Darla Powell, surviving spouse of the decedent, Marvin W. Powell, Jr., be and hereby is awarded $50,000 pursuant to the Illinois National Guardsman’s Compensation Act.